Third District Court of Appeal
                               State of Florida

                         Opinion filed March 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-865
                        Lower Tribunal No. 20-3512
                           ________________


                            Devon A. Brown,
                                  Appellant,

                                     vs.

                      Miami-Dade County, et al.,
                                 Appellees.



    An Appeal from the Circuit Court for Miami-Dade County, Valerie R.
Manno Schurr, Judge.

     Devon A. Brown, in proper person.

      Ashley Moody, Attorney General, and Christopher H. Baisden
(Tallahassee), Assistant Attorney General; Abigail Price-Williams, Miami-
Dade County Attorney, and Sabrina Levin, Assistant County Attorney, for
appellees.


Before EMAS, C.J., and HENDON and LOBREE, JJ.

     PER CURIAM.
      Devon Brown appeals two orders dismissing Brown’s complaint with

prejudice, and a third order that declares Brown a vexatious litigant under

section 68.093, Florida Statutes (2020). Upon our de novo review, we

conclude, without further discussion, that Brown has failed to demonstrate

any error in the trial court’s orders dismissing his complaint with prejudice,

and write further only to address Brown’s remaining claim that the trial court

erred in declaring him a vexatious litigant.

      We begin by noting that Brown failed to provide this court with a

transcript of the hearing that resulted in the order on appeal. We have no

record of what evidence was presented, or what arguments were made, at

that hearing. Without a transcript, this court cannot provide meaningful

appellate review of Brown’s claims alleging error in the trial court’s factual

determinations or in the trial court’s exercise of its discretion. Applegate v.

Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979) (holding:

“When there are issues of fact the appellant necessarily asks the reviewing

court to draw conclusions about the evidence. Without a record of the trial

proceedings, the appellate court can not properly resolve the underlying

factual issues so as to conclude that the trial court's judgment is not

supported by the evidence or by an alternative theory. Without knowing the

factual context, neither can an appellate court reasonably conclude that the



                                       2
trial judge so misconceived the law as to require reversal.”)           See also

Alvarado v. Dep’t of Revenue ex rel. Alvarado, 194 So. 3d 544, 545 (Fla. 3d

DCA 2016).

      In light of this, our review is limited to determining whether there is error

apparent on the face of the order declaring Brown a vexatious litigant. See

G&S Dev. Corp. v. Seitlin, 47 So. 3d 893, 895 (Fla. 3d DCA 2010); Whelan

v. Whelan, 736 So. 2d 732 (Fla. 4th DCA 1999). Brown has failed to

establish the existence of any such error. We find the trial court complied

with the requirements of section 68.093, and reject Brown’s claim that the

statute violates his right to access to the courts as guaranteed by the Florida

Constitution.

      While the Florida Constitution does indeed provide a right of access to

the courts, see Art. I, § 21. Fla. Const. (providing: “The courts shall be open

to every person for redress of any injury, and justice shall be administered

without sale, denial or delay”), this right is not without limitation. A litigant’s

right to access may be properly restricted if the litigant is abusing the legal

process. State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999) (noting that “any

citizen, including a citizen attacking his or her conviction, abuses the right to

pro se access by filing repetitious and frivolous pleadings, thereby

diminishing the ability of the courts to devote their finite resources to the



                                        3
consideration of legitimate claims”); Jimenez v. State, 196 So. 3d 499 (Fla.

3d DCA 2016); McGrath v. Caron, 8 So. 3d 1253 (Fla. 4th DCA 2009).

Florida courts “have, when deemed necessary, exercised the inherent

judicial authority to sanction an abusive litigant.” Sibley v. Florida Judicial

Qualifications Comm’n, 973 So. 2d 425, 426 (Fla. 2006) (collecting cases).

Indeed, the very law challenged by Brown was enacted by the Florida

Legislature to address such abusive pro se litigants. Florida law defines a

“vexatious litigant” as:

        A person . . . who, in the immediately preceding 5-year period,
        has commenced, prosecuted, or maintained, pro se, five or more
        civil actions in any court in this state, except an action governed
        by the Florida Small Claims Rules, which actions have been
        finally and adversely determined against such person or entity.

§ 68.093(2)(d)1., Fla. Stat. (2019).1

        Should a court determine a person is a vexatious litigant, that court

may

        on its own motion or on the motion of any party, enter a prefiling
        order prohibiting a vexatious litigant from commencing, pro se,
        any new action in the courts of that circuit without first obtaining
        leave of the administrative judge of that circuit. Disobedience of
        such an order may be punished as contempt of court by the
        administrative judge of that circuit. Leave of court shall be
        granted by the administrative judge only upon a showing that the
        proposed action is meritorious and is not being filed for the
        purpose of delay or harassment. The administrative judge may


1
    This law is known as the “Florida Vexatious Litigant Law.”

                                         4
      condition the filing of the proposed action upon the furnishing of
      security as provided in this section.

§ 68.093(4), Fla. Stat. (2019).

      This statute has been upheld against constitutional challenges such as

those raised here by Brown. See, e.g., Smith v. Fisher, 965 So. 2d 205 (Fla.

4th DCA 2007). We agree with the analysis of our sister court in Smith which,

in upholding the constitutionality of the Vexatious Litigant Law, concluded it

was narrowly tailored to serve the state’s compelling interest in preventing

vexatious litigants from interfering with the court system’s proper

administration of justice. Id. at 209-10.

      Further, a review of the County’s motion, seeking the court to declare

Brown a vexatious litigant, properly set forth the “five or more civil actions”

which had been “commenced, prosecuted or maintained pro se” by Brown

“over the immediately preceding 5-year period,” see section 68.093(2)(d)1.,

and the exhibits attached to the motion established that each of those actions

“have been finally and adversely determined against” Brown. 2 Id.



2
 Indeed, the County’s motion contained a recitation of at least seven civil
actions commenced, prosecuted or maintained pro se by Brown in the
Florida circuit courts, including five in the Eleventh Judicial Circuit of Florida
and two in the Seventeenth Judicial Circuit of Florida. And while the
Vexatious Litigant Law is limited to civil actions in Florida State courts, the
motion noted that Brown has maintained at least eight civil actions in the
United States District Court for the Southern District of Florida, where he has

                                        5
      The motion and attached exhibits satisfied the statutory requisites for

a declaration under the Vexatious Litigant Law, and the trial court’s order

properly deemed Brown to be a vexatious litigant. Brown has failed to

establish any error in the trial court’s order prohibiting Brown “from any

further pro se filings in any court of the 11th Judicial Circuit in and for Miami-

Dade County, without first obtaining leave of the Administrative Judge and

the furnishing of security.” We therefore affirm the trial court’s orders in all

respects.

      Affirmed.




been prohibited from proceeding pro se, except under expressly limited
circumstances.

                                        6